Citation Nr: 0417806	
Decision Date: 07/01/04    Archive Date: 07/14/04

DOCKET NO.  99-11 790A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for a left shoulder 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran served on active duty from January 1944 to May 
1946.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 1998 rating decision of the Phoenix, 
Arizona, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The veteran testified at hearing at the RO in 
August 1999.  A copy of the transcript has been associated 
with claims file.

In December 2000, the Board remanded the case to the RO for 
additional development consistent with the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  In July 2003, the case was remanded to ensure 
compliance with the December 2000 remand.  The case is now 
before the Board for further consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The United States Court of Appeal for Veterans Claims (Court) 
has held that a remand by the Board confers on the veteran or 
other claimant, as a matter of law, the right to compliance 
with the remand order.  Stegall v. West, 11 Vet. App. 268, 
271 (1998).  

In compliance with the December 2000 and July 2003 remands of 
this appeal, in February 2001, January 2002 and October 2003 
letters, VA advised the veteran of the provisions of the VCAA 
and asked him to identify all health care providers where he 
had been treated for his left shoulder/arm disorder since 
service and to sign authorizations for release of 
information.  In compliance with the July 2003 remand, VA 
also contacted the veteran and asked him to sign a release to 
obtain copies of his medical records from his former 
employer, Reace Tea and Coffee Company.  A November 2003 VA 
Form 119 reveals that the veteran responded that he would not 
be sending in an authorization for release of records from 
his former employer since the company was sold 30 years ago.  
Also in compliance with both remands, the RO attempted to 
locate and obtain "missing" service medical and Surgeon 
General's Office (SGO) records and to document any efforts 
undertaken.  The RO also obtained a copy of a VA X-ray report 
from December 1997.  This report and the claims file, along 
with any additional evidence obtained as part of the remand, 
were to be reviewed by the December 1997 VA orthopedic and 
neurologic examiners so they might give an opinion about the 
etiology of the veteran's left shoulder disorder.  In March 
2002, the same orthopedic examiner but a different neurologic 
examiner reviewed the record and offered opinions.  The March 
2002 neurologist indicated that there was no evidence of a 
neurological disorder.  The orthopedist opined that there was 
no reason orthopedically for any relationship between an 
alleged injection in the left elbow and degenerative joint 
disease of the acromioclavicular joint.  Because only one of 
the VA examiners, who reviewed the December 1997 X-ray report 
was the same (orthopedist), in an April 2002 statement, the 
veteran and his representative claimed that the veteran 
should be re-examined and the Board agreed.  Consequently, 
the July 2003 remand instructed that the veteran should be 
afforded a new neurologic examination for an etiology 
opinion.  After completion of the above, VA readjudicated the 
claim and issued supplemental statements of the case (SSOCs) 
in April 2002 and March 2004.  

The July 2003 remand instructed the neurologic examiner to 
specifically indicate that he/she had reviewed the claims 
file in the examination report and that such review was to 
include any additional evidence obtained on remand such as 
the December 1997 X-rays, and to clarify the nature, time of 
onset, and etiology of any left shoulder disorder found.  In 
addition, the examiner was to offer an opinion as to whether 
any left shoulder disorder was etiologically related to the 
veteran's active duty, to include whether it was caused by 
immunization shots given to the veteran in service or was an 
age-related disorder (for example, arthritis).  If the 
examiner was unable to offer an opinion, the reasons were to 
be clearly stated.

Under the holding in Stegall, this case must be remanded 
again to ensure full compliance with the Board's previous 
remands, in particular, the RO must schedule the veteran for 
another neurological examination to provide the information 
and opinion requested in instruction paragraph 3 of the July 
2003 Board remand.  The Board notes that the February 2004 
examiner failed to indicate that he had reviewed the claims 
file and to give the requested etiology opinion.  Moreover, 
VA contacted the National Personnel Records Center but failed 
to contact the U. S. Army Personnel Center (USARPERCEN) and 
request service medical and SGO records for the veteran as 
instructed by the July 2003 remand.

It would be potentially prejudicial to the appellant if the 
Board were to proceed to issue a decision at this time 
without compliance with the December 2000 and July 2003 Board 
remands.  See Stegall, 11 Vet. App. at 271; Bernard v. Brown, 
4 Vet. App. 384 (1993).  Therefore, for these reasons, a 
remand is required.

Accordingly, the Board finds that the case must be REMANDED 
for the following actions:

1.  The RO should contact the U. S. Army 
Personnel Center (USARPERCEN) and request 
service medical and SGO records for the 
veteran, using the veteran's correct 
service number of [redacted] and attaching 
the NA Forms 13075 and 13055 signed by 
the veteran in January 2001.

2.  The RO should make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded a neurologic 
examination to include a review of any 
additional evidence obtained on remand 
including the December 1997 X-rays and 
private medical records received from Dr. 
M. J. L., to clarify the nature, time of 
onset, and etiology of any left shoulder 
disorder found.  The claims file must be 
made available to, and be reviewed by, 
the examiner in connection with the 
examination, and the examiner should so 
indicate in the examination report.  All 
necessary studies and/or tests should be 
conducted.  Then, the examiner is 
requested to review all pertinent medical 
treatment and examination records in the 
veteran's claims file, and after a 
thorough clinical examination, offer an 
opinion as to whether any left shoulder 
disorder is etiologically related to the 
veteran's period of active duty, to 
include whether it is at least as likely 
as not (50 percent or greater 
probability) that such disorder, was 
caused by immunization shots given to the 
veteran in service or is an age-related 
disorder (for example, arthritis).  The 
examiner should clearly outline the 
rationale for any opinion expressed.  If 
the examiner is unable to offer an 
opinion, the reasons should be clearly 
stated (for example, no left shoulder 
disorder was found).  

3.  The AMC should ensure that the 
directives of this REMAND are fully 
complied with, to include an examiner's 
statement that the claims file and 
medical evidence was reviewed and a 
diagnosis and an etiology opinion for any 
diagnosed left shoulder disorder or 
alternatively the reason why such opinion 
cannot be offered.  See Stegall v. West, 
11 Vet. App. 268 (1998).  If any action 
requested is not taken, or if they are 
deficient in any manner, appropriate 
corrective action should be undertaken.

4.  After completion of the above, the RO 
should readjudicate the appellant's 
claim, considering any additional 
evidence obtained by the RO on remand.  
If the determination remains unfavorable 
to the appellant, he and his 
representative should be provided with a 
supplemental statement of the case and be 
afforded an opportunity to respond before 
the case is returned to the Board for 
further review.

Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  The purposes 
of this remand are to further develop the appellant's claim 
and to ensure due process.  No action by the appellant is 
required until he receives further notice; however, the 
veteran is advised that failure to cooperate by reporting for 
examination may result in the denial of the claim.  38 C.F.R. 
§ 3.655 (2003).  The Board intimates no opinion, either legal 
or factual, as to the ultimate disposition warranted in this 
case, pending completion of the above.  The appellant and his 
representative have the right to submit additional evidence 
and argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




